Filed 9/15/2020 by Clerk of Supreme Court
                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2020 ND 200



State of North Dakota,                                Plaintiff and Appellee
      v.
Coby Edwards,                                      Defendant and Appellant



                                No. 20200044

Appeal from the District Court of Ward County, North Central Judicial
District, the Honorable Douglas L. Mattson, Judge.

AFFIRMED.

Opinion of the Court by Crothers, Justice.

Kelly A. Dillon, Assistant Attorney General, Bismarck, ND, for plaintiff and
appellee.

Richard E. Edinger, Fargo, ND, for defendant and appellant.
                               State v. Edwards
                                 No. 20200044

Crothers, Justice.

[¶1] Coby Edwards appeals from a criminal judgment after a jury found him
guilty of gross sexual imposition, a class AA felony. We affirm.

                                        I

[¶2] Edwards was charged with gross sexual imposition, a class AA felony.
Prior to trial Edwards retained a psychologist to testify about the accuracy of
the child victim’s memories. Trial was held on July 16-18, 2019. Shortly before
Edwards began presenting his case, his attorney informed the district court his
expert would not be testifying because “He could not make it today.”
Additionally, during cross-examination of a police detective by Edwards’
counsel, the detective made a statement regarding Edwards’ post-arrest
silence. The statement received no objection, nor was a motion made to strike
the statement as non-responsive. The jury convicted Edwards of gross sexual
imposition.

                                        II

[¶3] Edwards argues reversible error occurred when his retained expert did
not testify. He argued in his brief that it was error for his expert to not testify
at trial. During oral argument, Edwards argued the district court obviously
erred by failing to require that his retained expert witness testify at trial.

[¶4] Edwards sought and received funding to retain an expert witness to
testify about the accuracy of the child victim’s memories. At trial, Edwards’
counsel first informed the district court the expert witness would testify, and
the next day told the court the expert would not be testifying. No offer of proof
was made to establish what the expert would state during testimony. Edwards
did not otherwise discuss the issue at trial.

[¶5] “Issues not raised at trial will not be addressed on appeal unless the
alleged error rises to the level of obvious error under N.D.R.Crim.P. 52(b).”
State v. Pemberton, 2019 ND 157, ¶ 8, 930 N.W.2d 125 (quoting State v. Lott,

                                        1
2019 ND 18, ¶ 8, 921 N.W.2d 428). “A defendant has the burden to show an
obvious error that affects his substantial rights, and we are not required to
exercise our discretion to notice obvious error when the defendant has not
raised an issue about obvious error.” State v. Smith, 2019 ND 239, ¶ 15, 934
N.W.2d 1.

[¶6] Edwards did not brief his claim as obvious error. Moreover, no
controlling precedent exists requiring a criminal defendant’s expert witness
testify at trial. But see Ake v. Oklahoma, 470 U.S. 68 (1986) (explaining that
participation of a psychiatrist may be important enough to the preparation of
a defense to require the State to provide an indigent defendant with access to
competent psychiatric assistance). Although we may review an issue for
obvious error even when it has not been argued, we decline to address the
question presented here. Smith, 2019 ND 239, ¶ 15.

                                       III

[¶7] Edwards argues the detective’s comments regarding Edwards’ post-
arrest silence constitute reversible error. The State argues testimony
regarding Edwards’ exercise of his right to remain silent was elicited by
Edwards’ counsel and was harmless.

[¶8] In State v. Schneider, 270 N.W.2d 787, 792 (N.D. 1978), this Court first
said comment on a defendant’s post-arrest silence is reviewable on appeal even
though there was no objection at trial. Schneider involved testimony on silence,
the responses for which were elicited by the prosecutor. Id. This Court in
Schneider applied a harmless error analysis derived from Chapman v.
California, 386 U.S. 18 (1967). Schneider, at 792.

[¶9] Since Schneider, the United States Supreme Court has spoken on the
difference in analysis between Fed.R.Crim.P. 52(a) and 52(b). See U.S. v.
Olano, 507 U.S. 725, 731-37 (1993). At its core, Olano explains that a forfeited
error, even one affecting constitutional rights, may be noticed by an appellate
court only if it is plain and affects substantial rights. Id. at 732. Further, Olano
distinguished between a forfeiture and a waiver, where a forfeiture is the
failure to make the timely assertion of a right, and a waiver is the intentional


                                         2
relinquishment or abandonment of a known right. Id. at 733. This Court
adopted the Olano framework in 1998. See State v. Olander, 1998 ND 50, ¶¶
13-14, 575 N.W.2d 658 (explaining the only difference between the federal rule
and the Court’s rule is the word “obvious” in place of “plain”).

[¶10] Our framework for noticing a defendant’s failure to raise a claimed error
in a timely manner requires error that is plain or obvious and affects
substantial rights. State v. Finneman, 2018 ND 203, ¶ 13, 916 N.W.2d 619
(citing Olander, 1998 ND 50, ¶¶ 13-14). An obvious error is a clear deviation
from an applicable rule under current law. Olander, at ¶ 14. A defendant
claiming a clear or obvious deviation from an applicable legal rule must show
the deviation affected a substantial right in that it was prejudicial or affected
the outcome of the proceeding. Id. at ¶ 15. If a defendant establishes a forfeited
obvious error involves substantial rights, “an appellate court has discretion to
correct the error and should correct it if it ‘seriously affect[s] the fairness,
integrity or public reputation of judicial proceedings.’” Id. at ¶ 16 (quoting
Olano, 507 U.S. at 736).

[¶11] The defendant has the burden of showing an obvious error affected
substantial rights, and this Court is not required to exercise its discretion to
notice obvious error when the defendant has not raised the issue on appeal.
Smith, 2019 ND 239, ¶ 15. Edwards did not brief his claim regarding comments
on his post-arrest as obvious error. Although we may review an issue for
obvious error when it has been argued but not briefed, we decline to address
the question presented here. Id.




                                        3
                                     IV

[¶12] The district court judgment is affirmed.

[¶13] Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte
      Gerald W. VandeWalle
      Jon J. Jensen, C.J.




                                      4